DETAILED ACTION

The applicant amended claims 1, 13, and 20 in the amendment received on 12-21-2020.

The applicant canceled claims 11, 12, 18, and 19 in the amendment received on 12-21-2020.

The claims 1-5, 9, 10, 13-17, and 20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-5, 9, 10, 13-17, and 20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-5, 9, 10, 13-17, and 20, are based on newly amended matter and are addressed in the rejection below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bayesteh et al. (US 20190007092 A1) in view of Beruto et al. (“IEEE802.3cg TF T1S scrambler proposal”, March 28, 2018) in view of SEO et al (US 20190273648 A1) in view of Grimsrud (US 20020172179 A1) and further in view of Baliga et al. (US 20050195770 A1).

With respect to claim 1, Bayesteh teaches at a wired communication device, (i.e., section 0133 teaches wired or wireless interface). Bayesteh teaches performing a bit mapping operation on an input bit stream to generate a mapped bit stream, (i.e., section 0083 teaches generating a mapped bit stream).  Bayesteh teaches encoding the scrambled bit stream to generate an encoded bit stream, (i.e., section 0083 teaches encoding after scrambling).  Bayesteh teaches transmitting the encoded bit stream, (i.e., see fig 5 teaches transmitting encoded bits). Bavesteh discloses the claimed subject matter as discussed above except using the scrambler seed; preforming a bit mapping operation on the (SSD) to generate a mapped SSD; at a receiver communications device: receiving the encoded bit stream; and resetting a descrambler seed before descrambling the encoded bit stream.  However, Beruto teaches using the scrambler seed, (i.e., page 7 teaches scrambling seed).  Beruto teaches preforming a bit mapping operation on the (SSD) to generate a mapped SSD, (i.e., page 11 teaches ssd). Beruto teaches a preamble having a start of stream delimiter(SSD) and a repeating sequence, (i.e., page 11 teaches ssd).  Beruto teaches at a receiver communications device: receiving the encoded bit stream; and resetting a descrambler seed before descrambling the encoded bit stream, (i.e., page 7 teaches scrambling seed) in order to define a scrambler (page 3).  Therefore, based on Bayesteh in view of Beruto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Beruto to the system of Bayesteh in order to define a scrambler.  Bayesteh and Beruto disclose the claimed subject matter as discussed performing the bit scrambling operation on the message structure to generate a scrambled bit stream.  However, SEO teaches performing the bit scrambling operation on the message structure to generate a scrambled bit stream, (i.e., section 0103 teaches bit mapping is performed before scrambling) in order to map first information bits (abstract).  Therefore, based on Bayesteh in view of Beruto and further in view of SEO, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of SEO to the system of Bayesteh and Beruto in order to map first information bits. . Bayesteh, Beruto and SEO discloses the claimed subject matter as discussed above except resetting a scrambler seeded before performing a bit scrambling operation.  Grimsrud teaches resetting a scrambler seeded before performing a bit scrambling operation, (i.e., section 0021 teaches resetting the scrambler seed before the scrambling operation) in order to reduces the latency for the receiver acting on the incoming data (abstract).  Therefore, based on Bayesteh, in view of Beruto in view of SEO and further in view of Grimsrud, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Grimsrud to the system of Bayesteh, Beruto and SEO in order to reduces the latency for the receiver acting on the incoming data. Bayesteh, Beruto, SEO and Grimsrud discloses the claimed subject matter as discussed above except forming a message structure having: a preamble; a start frame delimiter; a payload; a cyclic redundancy check field ; and an inter-message gap.  Baliga teaches forming a message structure having: a preamble; a start frame delimiter; a payload; a cyclic redundancy check field ; and an inter-message gap, (i.e., section 0004 teaches preamble start of frame delimiter payload, cyclic redundancy check and inter-message gap) in order to receive and handle a scrambled input data signal(abstract).  Therefore, based on Bayesteh, in view of Beruto in view of SEO in view of Grimsrud and further in view of Baliga, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Baliga to the system of Bayesteh, Beruto, SEO and Grimsrud in order to receive and handle a scrambled input data signal.

With respect to claim 2, Bayesteh discloses the claimed subject matter as discussed above except wherein performing the bit mapping operation on the input bit stream to generate the mapped bit stream comprises mapping a first data word in the input bit stream to a second data word of the mapped bit stream, and wherein the first and second data words have different number of bits.  However, Beruto teaches wherein performing the bit mapping operation on the input bit stream to generate the mapped bit stream comprises mapping a first data word in the input bit stream to a second data word of the mapped bit stream, and wherein the first and second data words have different number of bits, (i.e., page 5 and page 12 teaches different numbers of bits B4B5 mapping) in order to define a scrambler (page 3).  Therefore, based on Bayesteh in view of Beruto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Beruto to the system of Bayesteh in order to define a scrambler.

With respect to claim 3, Bayesteh discloses the claimed subject matter as discussed above except wherein the first data word has less number of bits than the second data word.  However, Beruto teaches wherein the first data word has less number of bits than the second data word, (i.e., page 5 and page 12 teaches less number of bits) in order to define a scrambler (page 3).  Therefore, based on Bayesteh in view of Beruto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Beruto to the system of Bayesteh in order to define a scrambler.

With respect to claim 4, Bayesteh discloses the claimed subject matter as discussed above except wherein the first data word has 4 bits and the second data word has 5 bits.  However, Beruto teaches wherein the first data word has 4 bits and the second data word has 5 bits, (i.e., page 5 and page 12 teaches 4 bits and 5 bits) in order to define a 

With respect to claim 5, Bayesteh discloses the claimed subject matter as discussed above except wherein performing the bit scrambling operation in response to the mapped bit stream to generate the scrambled bit stream comprises performing the bit scrambling operation in response to the mapped bit stream to generate the scrambled bit stream using a self synchronizing scrambler.  However, Beruto teaches wherein performing the bit scrambling operation in response to the mapped bit stream to generate the scrambled bit stream comprises performing the bit scrambling operation in response to the mapped bit stream to generate the scrambled bit stream using a self synchronizing scrambler, (i.e., page 19 teaches self synchronizing) in order to define a scrambler (page 3).  Therefore, based on Bayesteh in view of Beruto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Beruto to the system of Bayesteh in order to define a scrambler.

wherein generating the encoded bit stream in response to the scrambled bit stream comprises generating the encoded bit stream using differential Manchester encoding.  However,  Beruto teaches wherein generating the encoded bit stream in response to the scrambled bit stream comprises generating the encoded bit stream using differential Manchester encoding, (i.e., section 12 teaches Manchester encoding) in order to define a scrambler (page 3).  Therefore, based on Bayesteh in view of Beruto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Beruto to the system of Bayesteh in order to define a scrambler.

With respect to claim 10, Bayesteh teaches wherein the input bit stream is an Ethernet packet, and wherein the wired communications device is an Ethernet communications device, (i.e., section 0133 wired communications and Ethernet).

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 15, Bayesteh discloses the claimed subject matter as discussed above except wherein the bit mapper comprises a 4B5B bit mapper, and wherein the first data word has 4 bits and the second data word has 5 bits. However, Beruto teaches wherein the bit mapper comprises a 4B5B bit mapper, and wherein the first data word has 4 bits and the second data word has 5 bits, (i.e., page 5 and page 12 teaches 4 bits and 5 bits) in order to define a scrambler (page 3).  Therefore, based on Bayesteh in view of Beruto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Beruto to the system of Bayesteh in order to define a scrambler.


With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel Mesa
Examiner, Art Unit 2447